         Case 1:20-cv-01566-TJK Document 17 Filed 07/19/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                             )
CITY OF CHICAGO,                             )
                                             )
       Plaintiff,                            )
                                             )
               v.                            ) Case No. 1:20-cv-01566 (TJK)
                                             )
ALEX M. AZAR, in his official capacity, U.S. )
DEP’T OF HEALTH AND HUMAN                    )
SERVICES, SEEMA VERMA, in her official       )
Capacity, and CENTERS FOR MEDICARE AND )
MEDICAID SERVICES,                           )
                                             )
       Defendants.                           )
__________________________________________)

                                NOTICE OF APPEARANCE

       Please take notice that undersigned counsel Amy Powell is counsel for Defendants in this

matter. Ms. Powell’s contact information is as follows:


Amy Powell
Civil Division, Department of Justice
c/o U.S. Attorney’s Office
150 Fayetteville St, Suite 2100
Raleigh, NC 27601
Phone: 919-856-4013
Email: amy.powell@usdoj.gov


Dated: July 19, 2020                               Respectfully Submitted,

                                                   ETHAN DAVIS
                                                   Acting Assistant Attorney General

                                                   ERIC BECKENHAUER
                                                   Assistant Director, Federal Programs Branch

                                                   /s/Amy E. Powell
                                                   AMY E. POWELL
                                                   Trial Attorney, Federal Programs Branch
                                                   Civil Division, Department of Justice
                                                   c/o U.S. Attorney’s Office
                                               1
Case 1:20-cv-01566-TJK Document 17 Filed 07/19/20 Page 2 of 2




                                  150 Fayetteville St., Suite 2100
                                  Raleigh, NC 2760
                                  Phone: 919-856-4013
                                  Email: amy.powell@usdoj.gov




                              2
